Citation Nr: 0520818	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to September 1973.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the Roanoke Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2002, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  In 
February 2003, the Board undertook additional evidentiary 
development on this claim under authority then in effect.  In 
December 2003, the Board remanded the matter for agency of 
original jurisdiction (AOJ) initial consideration of the 
additional evidence received.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2001, the RO denied service connection for post 
traumatic stress disorder (PTSD) finding that although PTSD 
was diagnosed, there was no verified stressor event in 
service and no evidence that the veteran served in combat.  
At his August 2002 Travel Board Hearing, the veteran 
testified regarding stressor events in service.  In the 
February 2003 evidentiary development the veteran was sent a 
questionnaire specifically asking him to provide a 
comprehensive statement regarding his alleged stressors.  In 
August 2003, he submitted a comprehensive statement and a 
completed verification questionnaire.  In December 2003, the 
Board remanded the claim for further development to be 
conducted at the RO level.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339, (Fed. 
Cir. 2003) (DAV); VAOPGCPREC 1-03.  Although a previous 
search through the U.S. Armed Services Center for Unit 
Records Research (USASCURR) addressed some of the stressor 
events identified by the veteran, USACURR did not confirm 
whether such stressor events occurred and did not address all 
stressor events later identified by the veteran.  
Specifically, there has been no attempt to verify the 
veteran's alleged stressors while serving with Company B, 
26th Engineer Battalion in July and August 1971.  (A February 
2005 supplemental statement of the case (SSOC) notes a 
diagnosis of PTSD and additional alleged stressor events, but 
not that there was any effort to verify the additional 
stressor events alleged at the August 2002 hearing and in 
August 2003 correspondence.)  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. See Stegall v. West, 11 Vet. App. 
268 (1998).  Given the above and that verification of later 
alleged stressors is a critical question in the matter at 
hand; the Board has no recourse but to remand the case to the 
AOJ, again, for the actions that were not previously 
completed.  

In a February 2001 letter, USASCURR suggested that Morning 
Reports, obtainable from the National Personnel Records 
Center (NPRC), can be used to verify daily personnel actions 
such as unit casualties or transfers.  Here, the record does 
not indicate that an attempt has been made to obtain from the 
NPRC (as recommended by the USASCURR) Morning Reports from 
the veteran's unit(s), which may provide information 
pertinent to the alleged stressors and his PTSD claim.  It 
also appears that information provided during the August 2002 
hearing and in August 2003 correspondence may be specific 
enough to enable the USASCURR and NPRC to engage in a more 
thorough search for relevant service records.  In regard to 
the alleged stressors, the Board notes that 38 U.S.C.A. § 
5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) mandate that VA will 
end its efforts to obtain records from a federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them. 38 C.F.R. § 
3.159(c)(2).

The veteran has submitted extensive documentation of unit 
action in Vietnam, however, it does not appear that the 
additional evidence has been reviewed by the Agency of 
Original Jurisdiction (AOJ) and the appellant has not waived 
initial AOJ consideration of this evidence.  Under DAV, 
supra, the Board must remand the case to the AOJ for initial 
consideration of the additional evidence.

In a May 2001 Social Security Administration (SSA) 
determination, it was noted that the veteran carries a 
diagnosis of PTSD.  Complete medical records considered in 
conjunction with that determination have not been secured for 
the record.  Such records may contain information pertinent 
to the veteran's claims, and VA is obliged to obtain them.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Finally, the information regarding stressor events the 
veteran provided at the August 2002 hearing was hurriedly 
provided and given piecemeal.  To forestall any further 
delays due to clarification of stressor accounts, another 
detailed listing by the veteran of all of his alleged 
stressor events in service is necessary. 

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder, including PTSD, 
from February 2001 to the present, and 
then obtain records of such treatment 
from all sources identified.  Whether 
or not he responds, the RO should 
obtain records of any VA treatment for 
psychiatric disability, to include 
PTSD, which are not already associated 
with the claims file.

2. The RO should obtain from SSA complete 
copies of the medical records (those not 
already in the claims folder) considered 
in conjunction with the May 2001 SSA 
determination on the veteran's claim for 
disability benefits.. 

3.  The RO should ask the veteran to 
provide a detailed statement of each 
stressor event he alleges occurred in 
service.  He must provide a description 
of the event, the specific unit in 
which he was serving at the time, the 
names of any casualties, and when the 
event(s) occurred.  The RO should 
obtain the unit reports for the units 
and time periods in question (as was 
suggested by USACURR) and arrange for 
verification of all stressor events for 
as to which the veteran provides 
detailed information.  

4.  Following the above, the RO must 
determine whether any alleged stressor 
has been verified.  

5.  If (and only if) an alleged 
stressor event in service is verified, 
the RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability 
he has, and specifically whether or not 
he has PTSD as the result of the 
verified stressor(s).  The RO should 
advise the psychiatrist which 
stressor(s) are verified.  The claims 
folder must be available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should make a specific determination as 
to whether the diagnostic criteria for 
PTSD are met, and if so identify the 
stressor event on which the diagnosis 
is based.

6. The RO should then review the claim 
in light of all evidence added to the 
record since their last previous review 
of the claim. If it remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond. 
The case should then be returned to the 
Board for further appellate review.

The purposes of this remand are to satisfy due process 
requirements, compile all evidence necessary to decide this 
claim, and to ensure compliance with the prior remand, in 
accordance with Stegall, supra. No action is required of the 
appellant unless he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


